United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3107
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Bruce Wayne Billingsley

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: October 14, 2020
                              Filed: October 19, 2020
                                   [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Bruce Billingsley appeals after he pleaded guilty to a drug offense and the
district court1 sentenced him to a prison term at the bottom of the advisory Guidelines

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
range. His counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the calculation of
Billingsley’s criminal history score and the substantive reasonableness of his
sentence.

       Upon careful review, we conclude that Billingsley waived his challenge to his
criminal history score when he withdrew his objection on that issue at the sentencing
hearing. See United States v. Evenson, 864 F.3d 981, 983 (8th Cir. 2017) (waiving
an issue extinguishes any potential error and leaves nothing to correct; by raising and
then withdrawing an objection, defendant demonstrates the intentional relinquishment
or abandonment of his right to argue the point). After the district court explained the
calculation of the criminal history score and Billingsley’s right to maintain his
objection, Billingsley withdrew it saying, “I’ll waive it.” We further conclude that
the district court did not impose a substantively unreasonable sentence. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (reviewing
sentence under deferential abuse-of-discretion standard and discussing substantive
reasonableness); United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on
appeal, a sentence within the Guidelines range is presumed to be reasonable). In
addition, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal.

      Accordingly, we affirm and grant counsel’s motion for leave to withdraw.
                     ______________________________




                                         -2-